Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Stone on December 1, 2021.
This listing of claims will replace all prior versions and listings of claims in the instant application.

1.   (Currently Amended) A medical device comprising:
a rotational drive shaft; and
a polymer jacket partially surrounding the rotational drive shaft, 
a flexible metal liner within a lumen defined by the rotational drive shaft, the flexible metal liner fixed in position both rotationally and longitudinally,
wherein the polymer jacket does not rotate in response to rotational motion of the rotational drive shaft and wherein the polymer jacket is fixed in longitudinal position.

2. (Canceled)

3. (Canceled)

4.  (Canceled)

5. (Currently Amended) A medical device comprising:
a rotational drive shaft; and
a polymer jacket partially surrounding the rotational drive shaft, 
wherein the polymer jacket does not rotate in response to rotational motion of the rotational drive shaft and wherein the polymer jacket is fixed in longitudinal position,
wherein the flexible metal liner is adapted to move longitudinally independently of the drive shaft, wherein the drive shaft comprises an inner distal stop extending from an inner surface of a distal portion of the drive shaft into the lumen defined by the drive shaft, and wherein the inner distal stop restricts longitudinal movement of the flexible metal liner distally to the inner distal stop.

6. (Original) The medical device of claim 5, wherein the drive shaft further comprises an inner proximal stop extending from an inner surface of a proximal portion of the drive shaft into the lumen defined by the drive shaft, and wherein the inner proximal stop and the inner distal stop restrict longitudinal movement of the flexible metal liner between the inner proximal stop and the inner distal stop.     

7. (Currently Amended) A medical device comprising:
a rotational drive shaft; and
a polymer jacket partially surrounding the rotational drive shaft, 
a flexible metal liner within the lumen of the rotational drive shaft, the flexible metal liner fixed in position both rotationally and longitudinally,
wherein the polymer jacket is configured to move rotationally and/or longitudinally independently from any rotational motion of the drive shaft

8.  (Canceled)

9. (Canceled)

10. (Canceled)

11.  (Canceled)

A medical device comprising:
a rotational drive shaft;
a polymer jacket partially surrounding the rotational drive shaft; and
a flexible metal liner within the lumen of the rotational drive shaft,
wherein the polymer jacket is configured to move rotationally and/or longitudinally independently from any rotational motion of the drive shaft, and
wherein the flexible metal liner is adapted to move longitudinally and/or rotationally  independently from any rotational motion of the drive shaft, wherein the drive shaft comprises an inner distal stop extending from an inner surface of a distal portion of the drive shaft into the lumen defined by the drive shaft, and wherein the inner distal stop restricts longitudinal movement of the flexible metal liner distally to the inner distal stop.

13. (Original)     The medical device of claim 12, wherein the drive shaft further comprises an inner proximal stop extending from an inner surface of a proximal portion of the drive shaft into the lumen defined by the drive shaft, and wherein the inner proximal stop and the inner distal stop restrict longitudinal movement of the flexible metal liner between the inner proximal stop and the inner distal stop.     

14. (Canceled)   

15. (Currently Amended)             The medical device of claim 1[[4]]2, wherein the drive shaft further comprises an outer proximal stop extending radially outwardly from an outer surface of a proximal portion of the drive shaft, and wherein the outer proximal stop and the outer distal stop restrict longitudinal movement of the polymer jacket between the outer proximal stop and the outer distal stop.     

16. (Currently Amended)             A rotational atherectomy device comprising:
              a prime mover with a prime mover drive shaft operationally connected thereto;
a rotational drive shaft; 
an abrading head disposed on the rotational drive shaft
a flexible metal liner within the lumen of the rotational drive shaft, the flexible metal liner fixed in position both rotationally and longitudinally; and

wherein the polymer jacket is configured to move rotationally and/or longitudinally independently from any rotational motion of the drive shaft

17.  (Canceled)

18. (Canceled)

19. (Canceled)

20.  (Canceled)

21. (Currently Amended) A rotational atherectomy device comprising:
              a prime mover with a prime mover drive shaft operationally connected thereto;
a rotational drive shaft; 
an abrading head disposed on the rotational drive shaft; 
a flexible metal liner within the lumen of the rotational drive shaft;
a polymer jacket partially surrounding the rotational drive shaft, wherein a distal end of the polymer jacket is proximal to the abrading head, 
wherein the polymer jacket is configured to move rotationally and/or longitudinally independently from any rotational motion of the drive shaft, and
wherein the flexible metal liner is adapted to move longitudinally independently from any rotational motion of the drive shaft, wherein the drive shaft comprises an inner distal stop extending from an inner surface of a distal portion of the drive shaft into the lumen defined by the drive shaft, and wherein the inner distal stop restricts longitudinal movement of the flexible metal liner distally to the inner distal stop.

22. (Original)     The rotational atherectomy device of claim 21, wherein the drive shaft further comprises an inner proximal stop extending from an inner surface of a proximal portion of the drive shaft into the lumen defined by the drive shaft, and wherein the inner proximal stop and the inner distal stop restrict 

23. (Currently Amended) The rotational atherectomy device of claim 16, 

24. (Original)     The rotational atherectomy device of claim 23, wherein the drive shaft further comprises an outer proximal stop extending radially outwardly from an outer surface of a proximal portion of the drive shaft, and wherein the outer proximal stop and the outer distal stop restrict longitudinal movement of the polymer jacket between the outer proximal stop and the outer distal stop.    

REASONS FOR ALLOWANCE
Claims 1, 5-7, 12-13, 15-16 and 21-24 allowed.
Referring again to claims 1, 7 and 16, Jamous et al. (US 2018/0317952), which is closest prior art, Jamous discloses a prime mover (motor 43, Fig. 1, para [0021]) with a prime mover drive shaft (drive 48, Fig. 1, para [0021]); a rotational drive shaft (drive shaft 12, Figs. 1-4, para [0020]); and a polymer jacket partially surrounding the rotational drive shaft (sheath 22, Figs. 1-2, para [0023]), wherein the polymer jacket does not rotate in response to rotational motion of the rotational drive shaft and wherein the polymer jacket is fixed in longitudinal position (para [0023]: “The sheath 22 is fixed to the handle 40 at a proximal end of the sheath and does not rotate.”); and a flexible metal liner within a lumen defined by the rotational drive shaft (inner liner 14, Figs. 4-5, para [0027]). Examiner notes that Jamous discloses that the inner liner 14 is attached to drive shaft 12 and tissue removing head 20, which is attached to the distal end of drive Therefore, translational movement of the outer layer 12 is transmitted to the inner liner 14 such that the inner liner and outer layer will translate together when one of the inner layer and outer layer is advanced or retracted within the body lumen.”) 
Referring again to claims 1, 7 and 16, Zeroni et al. (US 2012/0109171) discloses a medical device (atherectomy catheter 2, Fig. 1, para [0030]) comprising: a rotational drive shaft (drive shaft 3, Fig. 1-2, para [0030]); and a polymer jacket partially surrounding the rotational drive shaft (sheath 5, Fig. 2, para [0030]), wherein the polymer jacket does not rotate in response to rotational motion of the rotational drive shaft and wherein the polymer jacket is fixed in longitudinal position (sheath 5 may be stationary, para [0030]).
Referring again to claims 1, 7 and 16, the prior art of record alone or in combination fails to discloses the limitation of a flexible metal liner within a lumen defined by the rotational drive shaft, the flexible metal liner fixed in position both rotationally and longitudinally.
Referring to claims 5, 12 and 21, the prior art of record alone or in combination fails to discloses the limitation wherein the flexible metal liner is adapted to move longitudinally independently of the drive shaft, wherein the drive shaft comprises an inner distal stop extending from an inner surface of a distal portion of the drive shaft into the lumen defined by the drive shaft, and wherein the inner distal stop restricts longitudinal movement of the flexible metal liner distally to the inner distal stop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771